Citation Nr: 0400092	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  02-21 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for hearing loss 
disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for loss of teeth.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from July 1947 to July 
1950.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran requested a hearing in his December 2002 VA Form 
9.  However, in response to inquiry dated the same month, the 
veteran stated that he did not want a hearing.  Finally, the 
veteran failed to report to a Central Office hearing 
scheduled for April 2003.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran is not shown to have a defective hearing or 
tinnitus related to injury, disease or event noted during his 
military service.  

3.  The veteran does not have any dental condition due to a 
combat wound or other in-service dental trauma, and he was 
not a prisoner of war (POW).

4.  There is no medical indication that the teeth extracted 
in service are not replaceable.

5.  The veteran did not apply for dental treatment until many 
years after his separation from service.

6.  The veteran is not shown to have dental condition related 
to injury, disease or event of his military service, other 
than for teeth numbered 10, 13, and 29, for which service 
connection was established for treatment purposes in January 
1953.  


CONCLUSIONS OF LAW

1.  Hearing loss disability and tinnitus are not shown to 
have been incurred in or aggravated by the veteran's military 
service; the inservice incurrence of sensorineural hearing 
loss or tinnitus may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.385, 3.303, 3.307, 3.309 (2003).   

2.  The veteran is not currently shown to have dental 
condition that was incurred in or aggravated by his military 
service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107, 
1712(b) (West 2002); 38 C.F.R. §§ 3.381, 3.303 (2003).  

3.  Service connection for missing teeth, for compensation 
purposes, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107, 1712(b) (West 2002); 38 C.F.R. §§ 3.381, 3.303 
3.381, 17.161 (2003).

4.  Service connection for missing teeth for treatment 
purposes is not warranted.  38 U.S.C.A. § 1110, 1131, 5103, 
5103A, 5107, 1712(b) (West 2002); 38 C.F.R. §§ 3.381, 3.303, 
17.161 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the July 2001 rating 
decision and the December 2002 statement of the case.  He was 
specifically told that there was no evidence showing that he 
currently has hearing loss disability, tinnitus or dental 
condition associated with injury, disease or event noted 
during his military service.  The RO also notified the 
veteran by a letter dated in April 2001, that he needed to 
submit additional evidence in support of his claim, such as 
statements from doctors who treated him for the disability at 
issue.  Therefore, VA has no outstanding duty to inform him 
that any additional information or evidence is needed.

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
letter dated in April 2001 the RO asked him to specify where 
he had received treatment and solicited releases to obtain 
his private records.  The RO also informed him that it would 
request these records. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the veteran's 
available service medical records and VA evaluation and 
treatment records.  The RO also obtained the veteran's VA 
medical examination reports.  In addition, the RO attempted 
to obtain reports of private treatment from the Ear, Nose and 
Throat Associate, P.C.  The private provider indicated that 
they did not have a patient by the veteran's name, and no 
records were obtained.  On these bases, the Board finds that 
the requirements of the VCAA have been met by the RO to the 
extent possible.  

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Hearing Loss

With respect to defective hearing, the law provides that 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2003).  

Sensorineural hearing and tinnitus, conditions of the nervous 
system may be presumed to have been incurred in service where 
demonstrated to a degree of 10 percent within one year after 
separation from military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The veteran's service medical records are negative for any 
reference to a hearing loss or tinnitus.  At the examination 
for entrance into active duty, conducted in July 1947, the 
veteran was shown to have hearing acuity of 15/15, 
bilaterally.  No audiometric testing was accomplished.  The 
method employed was whispered voice.  When the veteran 
underwent his separation examination in July 1950, he was 
again noted to have whispered voice and spoke voice of 15/15.  

The veteran contends that he was treated for hearing loss at 
the Ear, Nose and Throat Associate, P.C. in Johnson City, 
Tennessee in 1960 and was provided treatment by Dr. David 
Slagle for his ringing in the ears in 1962.  The former when 
contacted indicated that no records were available.  The 
veteran indicated in his application for benefits that Dr. 
Slagle was deceased.  

The first documented evidence of hearing complaints is 
recorded many years after the veteran's separation from 
service.  However, it is significant to note that hearing 
loss disability as defined by 38 C.F.R. § 3.385 is not 
reflected in the veteran's service medical records or the 
initial postservice year.  In addition, there is no current 
evidence of such disability, only and indication the veteran 
began using hearing aides and reported having problems with 
his hearing.  A November 2000 VA outpatient treatment record 
shows that the veteran had a hearing impairment since age 20.  
However, the RO search for records has failed to produce any 
evidence of hearing loss disability as defined by law.  In 
the absence of evidence of current disability, a claim for 
service connection cannot be sustained.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

Tinnitus

The reports of VA outpatient treatment obtained in connection 
with the veteran's claim show that he was noted to chronic 
tinnitus.  However, as noted above, the condition was not 
shown in service and the veteran has not brought forth any 
evidence to establish a nexus between the current condition 
and injury, disease or event noted during his military 
service.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  However, in this case, the Board finds that the 
evidence is not in relative equipoise, as the weight of the 
evidence compels the conclusion that the veteran's does not 
have hearing loss disability or tinnitus that is related to 
injury, disease or event noted during the veteran's military 
service.  Therefore, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Loss of Teeth

Background
As noted previously, service connection was established for 
teeth number 10, 13, and 29, by rating decision in December 
1952.  The veteran seeks service connection for the loss of 
the rest of his teeth from 1949 to 1950.  

The veteran's service medical records reflect that he had 
numerous carious teeth and extractions at the time of his 
entrance examination.  The report of dental survey, dated in 
July 1947 showed that the veteran had carious teeth or 
extractions of most of his upper teeth and lower teeth.  
Teeth numbered 8, 15 and 16 on the right (1, 31, and 32 for 
VA purposes) and 7, 8, 15, and 16 on the left (15, 16, 17, 
and 18) were missing.  Teeth numbered 1, 6, and 7 on the 
right (8, 3, and 2), and 1, 2, 3, 4, 5, 6, and 14 on the left 
(9,10, 11, 12, 13, 14, and 19) were carious.  

An examination performed several days later again showed that 
the veteran had carious teeth or extractions of most of his 
upper teeth and lower teeth.  Teeth numbered 2, 7, 8, 14, 15, 
and 16 on the right (1, 2, 7, 30, 31, and 32 for VA purposes) 
and 6, 7, 8, 13, 14, 15, and 16 on the left (14, 15, 16, 17, 
18, 19, and 20) were missing.  Teeth numbered 1, 4, 5, 6, 9, 
11, 13 on the right (3, 4, 5, 8, 25, 27, and 29), and 1, 2, 
3, 4, 5, 9, and 12 on the left (9,10, 11, 12, 13, 21, and 24) 
were carious.  Treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in 38 C.F.R. § 17.161. 

An October 1947 note shows that the veteran had additional 
extractions at teeth numbered 7, 5, 2, and 14 on the right 
(2, 4, 7,and 30) and teeth numbered 1, 3, 4, 6, and 12 on the 
left (9, 11, 12, 14, and 21).  In addition, it was noted that 
the veteran was fitted with an upper partial bridge (noted as 
unsatisfactory).  

An August 1948 note shows that the veteran had additional 
extractions at number 14 (19) on the left.  His upper denture 
was described as defective.  

Finally, in February 1950, the veteran was noted to have a 
carious tooth at number 12 (28) on the right and at number 6 
(14 on the left (although this had shown to be missing in 
earlier reports.  Teeth number 1, 2, 5, 8, 14, and 16 (1, 4, 
7, 8, 30, and 32) were missing on the right, and 1, 3, 4, 7, 
8, 12, 14, 15, and 16 (9, 11, 12, 15, 16, 17, 18, 19, and 21) 
were missing on the left.  

A Dental rating conducted in December 1952 using a different 
numbering system shows that the veteran teeth numbered 10, 
13, 29, 8, and 28 were noted to have been incurred in or 
aggravated by military service.  Service connection was 
established for dental conditions affecting teeth numbered 10 
13, and 29 for the purpose of outpatient treatment.  A letter 
notifying the veteran of this decision was sent to him in 
January 1953.  

Applicable Law and Regulations
Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in § 
17.161 of this chapter.  38 C.F.R. § 3.381(a) (2003).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontoid tissue at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of tooth, or placement of a prosthesis, 
will not be considered evidence of aggravation of the 
condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 CFR § 3.382.

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).

The following principles apply to dental conditions noted at 
entry and treated during service:  (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The following will not be considered service connected for 
treatment purposes:  (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in service trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service.  38 C.F.R. § 3.381(e).

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service.  38 C.F.R.
§ 3.381(f).

Certain dental conditions, including periodontal disease, 
treatable carious teeth, and replaceable missing teeth (i.e. 
with a bridge or denture), are not considered disabling, and 
may be service connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§§ 17.120 or 17.123, but not for purposes of compensation.

Additionally, under 38 C.F.R. § 4.150, missing teeth can be 
service connected for compensation purposes only if the lost 
masticatory surface cannot be replaced by suitable prosthesis 
and where such loss is, inter alia, due to loss of substance 
of body of maxilla or mandible without loss of continuity.  
38 C.F.R. § 4.150, Diagnostic Code 9913.  Ratings under 
section 4.150 apply only to bone loss through trauma or 
disease such as osteomyelitis and not to the loss of the 
alveolar process as a result of periodontal disease since 
such loss is considered disabling.  Id., Note.

Compensation for Extraction of the Veteran's Teeth in Service 
and Service Connection for Treatment Purposes
In this case, there is no basis for compensation for the 
extraction of the veteran's teeth since the regulations 
clearly provide that replaceable missing teeth are not 
disabling conditions and may be considered service-connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment.  See 38 C.F.R. § 
3.381.  

The veteran does not have any dental condition due to a 
combat wound or other in-service dental trauma and he was not 
a POW.  Indeed, no dental condition other than replaceable 
missing teeth and carious teeth is shown.  As the replaceable 
missing teeth and carious teeth are not disabling conditions 
for which service connection may be granted for compensation 
purposes, and no other dental condition was shown during or 
after service, a basis for payment of compensation benefits 
in connection with the veteran's claim has not been 
established.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303(b), 3.381.  

Likewise, the Board finds that there is no basis for a grant 
of service connection for treatment purposes.  

The provisions of 38 U.S.C.A. § 1712(a)(1) provide that 
outpatient dental services and treatment, and related dental 
appliances, will be furnished only for a dental condition or 
disability which is service-connected and compensable in 
degree; or is service-connected, but not compensable in 
degree, if the veteran qualifies under one of the categories 
outlined in subsection (b) of 38 U.S.C.A. § 1712 and in 38 
C.F.R. § 17.161 (2000). 

The provisions of 38 U.S.C.A. § 1712(a)(1) provide that 
outpatient dental services and treatment, and related dental 
appliances, will be furnished only for a dental condition or 
disability which:

(A) is service-connected and compensable in degree; or

(B) is service-connected, but not compensable in degree, if :

(i) the dental condition or disability is shown to have been 
in existence at the time of the veteran's discharge or 
release from active military, naval, or air service;

(ii) the veteran had served on active duty for a period of 
not less than 180 days or, 

(iii) application for treatment is made within 90 days after 
such discharge or release, except that (I) in the date of 
such veteran's subsequent discharge or release from such 
service, and (II) if a disqualifying discharge or release has 
been corrected by competent authority, application may be 
made within 90 days after the date of correction; and

(iv) the veteran's certificate of discharge or release from 
active duty does not bear a certification that the veteran 
was provided, within the 90-day period immediately before the 
date of such discharge or release, a complete dental 
examination (including dental x- rays) and all appropriate 
dental services and treatment indicated by the examination to 
be needed;

(C) is a service-connected dental condition or disability due 
to combat wounds or other service trauma, or of a former POW;

(D) is associated with and is aggravating a disability 
resulting from some other disease or injury which was 
incurred in or aggravated by active military, naval, or air 
service;

(E) is a non-service-connected condition or disability of a 
veteran for which treatment was begun while such veteran was 
receiving hospital care under this chapter and such services 
and treatment are reasonably necessary to complete such 
treatment; or where,

(F) the veteran is a former POW who was detained or interned 
for a period of not less than 90 days;

(G) the veteran has a service-connected disability rated as 
total; or where,

(H) the dental treatment is medically necessary (i) in 
preparation for hospital admission, or (ii) for a veteran 
otherwise receiving care or services under this chapter. 38 
U.S.C.A. § 1712(a)(1),(2).

Under 38 C.F.R. § 17.161 (2000), outpatient dental treatment 
may be authorized if the claimant falls into one of several 
enumerated classes.  See also 38 U.S.C.A. § 1712(b) (West 
1991& Supp. 2000); 38 C.F.R. § 17.93.

Under Class I, those having a service-connected compensable 
dental disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making an application for treatment and no restriction as 
to the number of repeat episodes of treatment. 38 C.F.R. § 
17.161(a).

Under Class II, those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition, but only if: (i) they 
served on active duty during the Persian Gulf War and were 
discharged or released, under conditions other than 
dishonorable, for a period of active military, naval, or air 
service of not less than 90 days, or they were discharged or 
released under conditions other than dishonorable from any 
other period of active military, naval, or air service of not 
less than 180 days; (ii) application for treatment is made 
within 90 days of such discharge or release; (iii) the 
certificate of discharge or release does not bear a 
certification that the veteran was provided, within the 90 
day period immediately before such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to 
be needed; and (iv) a VA dental examination is completed 
within six months after discharge or release, unless delayed 
through no fault of the veteran.  Those veterans discharged 
from their final period of service after August 12, 1981 who 
reentered active military service within 90 days after the 
date of a discharge or release from a prior period of active 
military service may apply for treatment of service-connected 
noncompensable dental conditions relating to any such periods 
of service within 90 days from the date of their final 
discharge or release.  If competent authority has corrected a 
disqualifying discharge or release, application may be made 
within 90 days after the date of correction.  38 C.F.R. § 
17.161(b)(1).

Class II also includes those veterans having a service-
connected noncompensable dental condition or disability shown 
to have been in existence at the time of discharge or release 
from active service which took place before October 1, 1981 
in certain cases.  Such veterans may be authorized treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if: (i) they were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval, or air service of not less than 180 days; (ii) 
application for treatment is made within one year after such 
discharge or release; and (iii) a VA dental examination is 
completed within 14 months after discharge or release, unless 
delayed through no fault of the veteran.  Those veterans 
discharged from their final period of service before August 
13, 1981, who had reentered active military service within 
one year from the date of a prior discharge or release, may 
apply for treatment of service-connected noncompensable 
dental conditions relating to any such prior periods of 
service within one year of their final discharge or release.  
If a disqualifying discharge or release has been corrected by 
competent authority, application may be made within one year 
after the date of correction.  38 C.F.R. § 17.161(b)(2).

Under Class II(a), those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  38 C.F.R. § 17.161(c).

Under Class II(b), those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service- 
connected dental condition or disability.  38 C.F.R. § 
17.161(d).

Under Class II(c), those who were prisoners of war for 90 
days or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.  
38 C.F.R. § 17.161(e).

Under Class IIR, any veteran who had made prior application 
for and received dental treatment from the VA for 
noncompensable dental conditions, but was denied replacement 
of missing teeth which were lost during any period of service 
prior to his/her last period of service may be authorized 
such previously denied benefits under the following 
conditions: (i) an application for such retroactive benefits 
is made within one year of April 5, 1983; and (ii) existing 
VA records reflect a prior denial of the claim.  38 C.F.R. § 
17.161(f).

Under Class III, those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.  38 C.F.R. § 17.161(g).

Under Class IV, those whose service-connected disabilities 
are rated at 100 percent by schedular evaluation, or those 
who are entitled to the 100 percent rate by reason of 
individual unemployability, may be authorized any needed 
dental treatment.  38 C.F.R. § 17.161(h).

Under Class V, a veteran who is participating in a 
rehabilitation program under 38 U.S.C.A., Chapter 31, may be 
authorized dental services as are professionally determined 
to be necessary for any of the reasons enumerated in 38 
C.F.R. § 17.47(g) (2000).  38 C.F.R. § 17.161(i).

Under Class VI, any veterans scheduled for admission or are 
otherwise receiving care and service under 38 U.S.C.A., 
Chapter 17, may receive outpatient dental care which is 
medically necessary (i.e., for a dental condition clinically 
determined to be complicating a medical condition currently 
under treatment).  38 C.F.R. § 17.161(j).

In this case, service connection for missing teeth as a 
noncompensable dental disability for treatment purposes is 
not warranted, since the veteran does not qualify under one 
of the categories outlined in subsection (b) of 38 U.S.C.A. § 
1712 and 38 C.F.R. § 17.161.

The Board finds that the veteran is not entitled to Class I 
treatment as there is no service-connected compensable 
disability.  As discussed in detail above, the law does not 
provide for service connection for missing teeth for 
compensation purposes in this case.  Thus, the Board finds 
that the veteran is not eligible for Class I VA outpatient 
treatment because he does not have an adjudicated compensable 
service-connected dental condition.  38 U.S.C.A. § 
1712(b)(1)(A); 38 C.F.R. § 17.161(a).

The veteran is not eligible for Class II outpatient treatment 
under 38 C.F.R. § 17.161(b)(2), because he did not apply 
within one year after discharge or release from service.  
Therefore, he is not eligible for Class II outpatient 
treatment under 38 C.F.R. § 17.161(b)(2).  

The veteran is not eligible for Class II (a) outpatient 
treatment under 38 C.F.R. § 17.161(c).  The evidence of 
record does not establish that the veteran's missing teeth 
were the result of combat wounds or other service trauma.  
Thus, the veteran is not eligible for VA dental care on a 
"Class II(a)" basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. 
§ 17.161(c).

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as POWs.  38 C.F.R. § 17.161(d),(e).  
Pursuant to 38 U.S.C.A. § 101(32) and C.F.R. § 3.1(y), the 
term "former prisoner of war" means a person who, while 
serving in the active military, naval or air service, was 
forcibly detained or interned in line of duty by an enemy 
Government or its agents, or a hostile force, during a period 
of war.  The evidence does not show, nor does the veteran 
contend that he was ever a POW.  Therefore, he does not meet 
the criteria for eligibility for either Class II(b) or (c) VA 
outpatient dental treatment.

In addition, veteran does not allege, nor does the evidence 
suggest, that he meets any of the other categories of 
eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.  
For example, he does not have a dental condition clinically 
determined to be complicating a medical condition currently 
being treated by VA, and there is no evidence that he is a 
Chapter 31 vocational rehabilitation trainee.  

Under these circumstances, the Board must also conclude that 
the record presents no basis for a grant of service 
connection for missing teeth for treatment purposes, as well.  

ORDER

Service connection for hearing loss disability and tinnitus 
is denied.  

Service connection for loss of teeth, for either compensation 
or treatment purposes, is denied.




	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



